
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.76



ADOBE SYSTEMS INCORPORATED

1996 OUTSIDE DIRECTORS STOCK OPTION PLAN
(as amended through April 12, 2001)


    1.  Establishment, Purpose and Term of Plan.  

    1.1   Establishment. The Adobe Systems Incorporated Restricted Stock Option
Plan was initially established effective March 27, 1987 and amended from time to
time thereafter (the "Initial Plan"). The Initial Plan is hereby amended and
restated in its entirety as the Adobe Systems Incorporated 1996 Outside
Directors Stock Option Plan (the "Plan") effective as of the date of its
approval by the stockholders of the Company (the "Effective Date").

    1.2   Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract and retain highly qualified persons to serve as Outside Directors of the
Company and by creating additional incentive for Outside Directors to promote
the growth and profitability of the Participating Company Group.

    1.3   Term of Plan. The Plan shall continue in effect until the earlier of
its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed.

    2.  Definitions and Construction.  

    2.1   Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:

    (a) "Board" means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, "Board" also
means such Committee(s).

    (b) "Code" means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

    (c) "Committee" means a committee of the Board duly appointed to administer
the Plan and having such powers as shall be specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.

    (d) "Company" means Adobe Systems Incorporated, a Delaware corporation, or
any successor corporation thereto.

    (e) "Consultant" means any person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a
Director.

    (f)  "Director" means a member of the Board or the board of directors of any
other Participating Company.

    (g) "Employee" means any person treated as an employee (including an officer
or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director's fee shall be sufficient to constitute employment for
purposes of the Plan.

    (h) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

    (i)  "Fair Market Value" means, as of any date, if there is then a public
market for the Stock, the closing price of the Stock (or the mean of the closing
bid and asked prices of the

--------------------------------------------------------------------------------

Stock if the Stock is so reported instead) as reported on the National
Association of Securities Dealers Automated Quotation ("Nasdaq") System, the
Nasdaq National Market System or such other national or regional securities
exchange or market system constituting the primary market for the Stock. If the
relevant date does not fall on a day on which the Stock is trading on Nasdaq,
the Nasdaq National Market System or other national or regional securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Stock was so traded prior to the
relevant date. If there is then no public market for the Stock, the Fair Market
Value on any relevant date shall be as determined by the Board without regard to
any restriction other than a restriction which, by its terms, will never lapse.

    (j)  "Option" means a right to purchase Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan.

    (k) "Optionee" means a person who has been granted one or more Options.

    (l)  "Option Agreement" means a written agreement between the Company and an
Optionee setting forth the terms, conditions and restrictions of the Option
granted to the Optionee.

    (m) "Outside Director" means a Director of the Company who is not an officer
of the Company, an Employee, or a Consultant.

    (n) "Parent Corporation" means any present or future "parent corporation" of
the Company, as defined in Section 424(e) of the Code.

    (o) "Participating Company" means the Company or any Parent Corporation or
Subsidiary Corporation.

    (p) "Participating Company Group" means, at any point in time, all
corporations collectively which are then Participating Companies.

    (q) "Rule 16b-3" means Rule 16b-3 as promulgated under the Exchange Act, as
amended from time to time, or any successor rule or regulation.

    (r) "Service" means the Optionee's service as a Director.

    (s) "Stock" means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.

    (t)  "Subsidiary Corporation" means any present or future "subsidiary
corporation" of the Company, as defined in Section 424(f) of the Code.

    2.2   Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural, the plural shall include the singular, and use of the term "or"
shall not be exclusive.

    3.  Administration.  

    3.1   Administration by the Board. The Plan shall be administered by the
Board, including any duly appointed Committee of the Board. All questions of
interpretation of the Plan or of any Option shall be determined by the Board,
and such determinations shall be final and binding upon all persons having an
interest in the Plan or such Option. Any officer of a Participating Company
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, determination or election which is the responsibility
of or which is allocated to the Company herein, provided the officer has
apparent authority with respect to such matter, right, obligation, determination
or election.

    3.2   Limitations on Authority of the Board. Except as otherwise provided
herein, the Board shall have no authority, discretion, or power to select the
Outside Directors who will receive Options, to set the exercise price of the
Options, to determine the number of shares of Stock to be

--------------------------------------------------------------------------------

subject to an Option or the time at which an Option shall be granted, to
establish the duration of an Option, or to alter any other terms or conditions
specified in the Plan, except in the sense of administering the Plan subject to
the provisions of the Plan.

    4.  Shares Subject to Plan.  

    4.1   Maximum Number of Shares Issuable. Subject to adjustment as provided
in Section 4.2, the maximum aggregate number of shares of Stock that may be
issued under the Plan shall be two million five hundred thousand (2,500,000) and
shall consist of authorized but unissued shares or reacquired shares of Stock or
any combination thereof. If an outstanding Option for any reason expires or is
terminated or canceled or shares of Stock acquired, subject to repurchase, upon
the exercise of an Option are repurchased by the Company, the shares of Stock
allocable to the unexercised portion of such Option, or such repurchased shares
of Stock, shall again be available for issuance under the Plan.

    4.2   Adjustments for Changes in Capital Structure. In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan, and to any outstanding Options, and in the exercise price of any
outstanding Options. For any changes in capital structure made after April 12,
2001, no adjustments shall be made in the number and class of shares subject to
the "Initial Option" or "Annual Option" (as defined in Section 6.1). If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Options are exchanged for, converted into, or otherwise
become (whether or not pursuant to a Transfer of Control as defined in
Section 8.1) shares of another corporation (the "New Shares"), the Board may
unilaterally amend the outstanding Options to provide that such Options are
exercisable for New Shares. In the event of any such amendment, the number of
shares subject to, and the exercise price of, the outstanding Options shall be
adjusted in a fair and equitable manner as determined by the Board, in its sole
discretion. Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
whole number, and in no event may the exercise price of any Option be decreased
to an amount less than the par value, if any, of the stock subject to the
Option.

    5.  Eligibility and Type of Options.  

    5.1   Persons Eligible for Options. An Option shall be granted only to a
person who, at the time of grant, is an Outside Director.

    5.2   Options Authorized. Options shall be nonstatutory stock options; that
is, options which are not treated as incentive stock options within the meaning
of Section 422(b) of the Code.

    6.  Terms and Conditions of Options.  Options shall be evidenced by Option
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Board shall from time to time establish. Option Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

    6.1   Automatic Grant of Options. Subject to execution by an Outside
Director of the appropriate Option Agreement, Options shall be granted
automatically and without further action of the Board, as follows:

    (a) Initial Option. Each person who is first elected or appointed as an
Outside Director after the Effective Date shall be granted an Option to purchase
sixty thousand (60,000) shares of Stock on the date of such initial election or
appointment (an "Initial Option"). Notwithstanding anything herein to the
contrary, a Director of the Company who previously did not qualify as an Outside
Director shall not receive an Initial Option in the event that such Director
subsequently becomes an Outside Director.

    (b) Annual Option. Each Outside Director (including any Director of the
Company who previously did not qualify as an Outside Director but who
subsequently becomes an Outside Director) shall be granted, on the day
immediately following the day of each annual meeting

--------------------------------------------------------------------------------

of the stockholders of the Company (an "Annual Meeting") following which such
person remains an Outside Director, an Option to purchase forty thousand
(40,000) shares of Stock (an "Annual Option"). Notwithstanding the foregoing, an
Outside Director who received an Initial Option subsequent to the preceding
year's Annual Meeting shall not receive an Annual Option with respect to the
current year's Annual Meeting.

    (c) Right to Decline Option. Notwithstanding the foregoing, any person may
elect not to receive an Option by delivering written notice of such election to
the Board no later than the day prior to the date such Option would otherwise be
granted. A person so declining an Option shall receive no payment or other
consideration in lieu of such declined Option. A person who has declined an
Option may revoke such election by delivering written notice of such revocation
to the Board no later than the day prior to the date such Option would be
granted pursuant to Section 6.1(a) or (b), as the case may be.

    6.2   Discretion to Vary Option Size. Notwithstanding any provision of the
Plan to the contrary, the Board may, in its sole discretion, increase or
decrease the number of shares of Stock that would otherwise be subject to one or
more Initial Options or Annual Options to be granted pursuant to Section 6.1 if,
at the time of such exercise of discretion, (a) the "disinterested
administration" provisions contained in paragraph (c)(2)(i) of Rule 16b-3 are no
longer applicable to any employee benefit plan maintained by a Participating
Company and (b) the exercise of such discretion would not otherwise preclude any
transaction in an equity security of the Company by an officer or Director of a
Participating Company from being exempt from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3.

    6.3   Exercise Price. The exercise price per share of Stock subject to an
Option shall be the Fair Market Value of a share of Stock on the date the Option
is granted.

    6.4   Exercise Period. Each Option shall terminate and cease to be
exercisable on the date ten (10) years after the date of grant of the Option
unless earlier terminated pursuant to the terms of the Plan or the Option
Agreement.

    6.5   Right to Exercise Options. Except as otherwise provided in the Plan or
in the Option Agreement and provided that the Optionee's Service has been
continuous from the date of Option grant until the relevant date set forth
below, each Option, whether an Initial Option or an Annual Option, shall become
vested and exercisable cumulatively for shares of Stock subject to the Option
(the "Option Shares") as follows:

    (a) 25% of the Option Shares shall vest and first become exercisable on the
day immediately preceding the day of the first Annual Meeting following the date
of Option grant.

    (b) 25% of the Option Shares shall vest and first become exercisable on the
day immediately preceding the day of the second Annual Meeting following the
date of Option grant.

    (c) 50% of the Option Shares shall vest and first become exercisable on the
day immediately preceding the day of the third Annual Meeting following the date
of Option grant.

    6.6   Payment of Exercise Price.

    (a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check, or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Optionee having a
Fair Market Value not less than the exercise price, (iii) by the assignment of
the proceeds of a sale or loan with respect to some or all of the shares being
acquired upon the exercise of the Option (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System) (a
"Cashless Exercise"), or (iv) by any combination thereof.

--------------------------------------------------------------------------------

    (b) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company of shares of Stock to the extent such tender
of Stock would constitute a violation of the provisions of any law, regulation
or agreement restricting the redemption of the Company's stock. Unless otherwise
provided by the Board, an Option may not be exercised by tender to the Company
of shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

    (c) Cashless Exercise. The Company reserves, at any and all times, the
right, in the Company's sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.

    6.7   Tax Withholding. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of whole shares
of Stock having a Fair Market Value equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Participating Company Group with respect to such Option or the shares acquired
upon exercise thereof. Alternatively or in addition, in its sole discretion, the
Company shall have the right to require the Optionee to make adequate provision
for any such tax withholding obligations of the Participating Company Group
arising in connection with the Option or the shares acquired upon exercise
thereof. The Company shall have no obligation to deliver shares of Stock until
the Participating Company Group's tax withholding obligations have been
satisfied.

    7.  Standard Form of Option Agreement.  

    7.1   Initial Option. Unless otherwise provided for by the Board at the time
an Initial Option is granted, each Initial Option shall comply with and be
subject to the terms and conditions set forth in the form of Nonstatutory Stock
Option Agreement for Outside Directors (Initial Option) adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

    7.2   Annual Option. Unless otherwise provided for by the Board at the time
an Annual Option is granted, each Annual Option shall comply with and be subject
to the terms and conditions set forth in the form of Nonstatutory Stock Option
Agreement for Outside Directors (Annual Option) adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

    7.3   Authority to Vary Terms. Subject to the limitations set forth in
Section 3.2, the Board shall have the authority from time to time to vary the
terms of any of the standard forms of Option Agreement described in this
Section 7 either in connection with the grant or amendment of an individual
Option or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Option Agreement are not inconsistent with the
terms of the Plan. Such authority shall include, but not by way of limitation,
the authority to grant Options which are immediately exercisable subject to the
Company's right to repurchase any unvested shares of Stock acquired by the
Optionee upon the exercise of an Option in the event such Optionee's Service is
terminated for any reason.

    8.  Transfer of Control.  

    8.1   Definition. A "Transfer of Control" shall be deemed to have occurred
in the event any of the following occurs with respect to the Company:

    (a) the direct or indirect sale or exchange by the stockholders of the
Company of all or substantially all of the stock of the Company where the
stockholders of the Company before such sale or exchange do not retain, directly
or indirectly, at least a majority of the beneficial interest in the voting
stock of the Company;

--------------------------------------------------------------------------------

    (b) a merger or consolidation in which the stockholders of the Company
before such merger or consolidation do not retain, directly or indirectly at
least a majority of the beneficial interest in the voting stock of the Company;

    (c) the sale, exchange, or transfer of all or substantially all of the
assets of the Company (other than a sale, exchange, or transfer to one or more
corporations where the stockholders of the Company before such sale, exchange or
transfer retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the corporations to which the assets were
transferred); or

    (d) a liquidation or dissolution of the Company.

    8.2   Effect of Transfer of Control on Options. In the event of a Transfer
of Control, any unexercisable or unvested portion of the outstanding Options
shall be immediately exercisable and vested in full as of the date thirty
(30) days prior to the date of the Transfer of Control. The exercise or vesting
of any Option that was permissible solely by reason of this Section 8.2 shall be
conditioned upon the consummation of the Transfer of Control. In addition, the
surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the "Acquiring Corporation"), may
either assume the Company's rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation's stock. Any Options which are neither assumed or
substituted for by the Acquiring Corporation in connection with the Transfer of
Control nor exercised as of the date of the Transfer of Control shall terminate
and cease to be outstanding effective as of the date of the Transfer of Control.

    9.    Nontransferability of Options. During the lifetime of the Optionee, an
Option shall be exercisable only by the Optionee or the Optionee's guardian or
legal representative. No Option shall be assignable or transferable by the
Optionee, except by will or by the laws of descent and distribution.

    10.   Termination or Amendment of Plan. The Board may terminate or amend the
Plan at any time. However, subject to changes in the law or other legal
requirements that would permit otherwise, without the approval of the Company's
stockholders, there shall be (a) no increase in the total number of shares of
Stock that may be issued under the Plan (except by operation of the provisions
of Section 4.2), and (b) no expansion in the class of persons eligible to
receive Options. Furthermore, to the extent required by Rule 16b-3, provisions
of the Plan addressing eligibility to participate in the Plan and the amount,
price and timing of Options shall not be amended more than once every six
(6) months, other than to comport with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules hereunder. In
any event, no termination or amendment of the Plan may adversely affect any then
outstanding Option, or any unexercised portion thereof, without the consent of
the Optionee, unless such termination or amendment is necessary to comply with
any applicable law or government regulation.

    11.   Continuation of Initial Plan as to Outstanding Options. Any other
provision of the Plan to the contrary notwithstanding, the terms of the Initial
Plan shall remain in effect and apply to all Options granted pursuant to the
Initial Plan.

    IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
the foregoing Adobe Systems Incorporated 1996 Outside Directors Stock Option
Plan was duly adopted by the Board on December 20, 1995 and further amended on
December 17, 1999 and April 12, 2001.

    Colleen M. Pouliot

--------------------------------------------------------------------------------

Secretary

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.76



ADOBE SYSTEMS INCORPORATED 1996 OUTSIDE DIRECTORS STOCK OPTION PLAN (as amended
through April 12, 2001)
